Citation Nr: 1412790	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-01 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, W. K, and S. K.




ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


The Veteran served on active duty from August 1971 to May 1973.  He died in January 2010.  The appellant is advancing her appeal as the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  During the course of the appeal, the claims file was permanently transferred to the RO in St. Petersburg, Florida which now has jurisdiction over the claim on appeal.  

In July 2012, the appellant and her two sons testified at a Board hearing held before the undersigned Veterans Law Judge in Washington, DC.  A copy of the transcript is of record. 


FINDINGS OF FACT

1.  The Veteran died in January 2010.  The death certificate lists the immediate cause of death as an acute myocardial infarction; prior myocardial infraction, coronary artery disease, and diabetes mellitus, type II, are also listed as significant conditions contributing to death.

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  Resolving all reasonable doubt in favor of the appellant, the Veteran had presence in Vietnam while on active duty.

CONCLUSION OF LAW

The criteria for entitlement for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.311, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA is not applicable where further assistance would not aid a claimant in substantiating the claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the appellant in substantiating the claim.




Relevant Law and Regulations

Benefits may be awarded to a veteran's surviving spouse for death resulting from a service-connected disability.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2013).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2013).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2013).  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  See 38 C.F.R. § 3.312(c)(2) (2013).  However, service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of the death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  See 38 C.F.R. § 3.312(c)(3) (2013).

The regulations also state that there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition affected a vital organ and was of itself of a progressive and debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2013).

In order for service connection for the cause of a veteran's death to be granted, three elements must be present: (1) evidence of death; (2) evidence of in-service incurrence of disease or injury and/or service-connected disability; and (3) medical nexus evidence linking (1) and (2).  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Applicable law also provides that a veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; see also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases, including ischemic heart disease (including, but not limited to, acute myocardial infarction), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The appellant has claimed that the Veteran had temporary duty in Vietnam while on active duty.  If the evidence of record reflects that the Veteran was exposed to herbicides while in service, his cause of death, acute myocardial infarction, would be service-connected.  As such, the central issue in this case is whether the evidence reflects exposure to herbicides due to his presence in Vietnam.

The Board finds that, resolving all reasonable doubt in favor of the appellant, the evidence reflects that the Veteran was exposed to herbicides while on active duty.

Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence). 

In a February 2010 personal statement, J. W., a service member, reported he served in the Mobile Construction Battalion ONE, Alpha Company and the Veteran's name sounds familiar but not sure if he knew him.  The Battalion, comprised of other companies, to include Bravo, Delta, and Echo, was deployed to one location, then some service members in different companies were sent on temporary active duty (TAD) to other locals and commands.  For example, while stationed at Guam, he and 14 other Alpha company service members were TAD to the 8th Air Force 131st Bob wing in 1972 to help in the bombing of North Vietnam.  J. W. stated it is possible the Veteran was relocated to Vietnam or the Southeast Asia region.

In an October 2010 statement, the Veteran's son, W. K., reported the Veteran told him of service on islands of Diego Garcia and Guam.  The Veteran told him he was sent to Vietnam from such islands for various short deployment duties, primarily to obtain, fix, or transport equipment or bombs.  K. K., the Veteran's other son, reported in a September 2010 statement being told by his father of going to Vietnam from the forward operating base of Guam.  Upon speaking with other soldiers from that time frame, K. K. was told there were always aircraft taking off for Vietnam called a temporary assigned duty (TDY or TAD).  W. K. and K. K. reiterated such contentions during the July 2012 Board hearing.

In the February 2011 notice of disagreement, the appellant reported the Veteran had TDY to Vietnam.  In the December 2011 substantive appeal, via a VA Form 9, she stated the Veteran spent at least 12 days in Vietnam, comprised of one day excursions making repairs, delivering bombs, etc.  The appellant also reiterated such contentions during her July 2012 Board hearing.

The appellant and her sons are certainly competent to provide this testimony, as these were their observations and recollections of statements made to them by the Veteran.  In addition, as there is nothing in the record that contradicts their reports and their contentions have been consistent throughout the course of the appeal, they are considered credible.  In fact, information from the Veteran's service personnel records tend to support their statements.

The Veteran's service personnel records document his assignment to the United States Naval Mobile Construction Battalion ONE from March 1972 to May 1973.  While these records do not indicate any service within the borders of Vietnam, the records do contain confirmation that he had foreign service for one year, four months, and four days during a period of war.  See 38 U.S.C.A. § 101(29)(A) (West 2002) (the Vietnam Era began on February 28, 1961 and ended on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period).

The Board finds that, resolving all reasonable doubt in favor of the appellant, the evidence of record supports a finding that the Veteran had in-service exposure to herbicides in service while on active duty, in Vietnam.  Therefore, the presumption of service connection for the Veteran's fatal acute myocardial infarction is warranted, and entitlement to service connection for the cause of the Veteran's death is granted.  38 C.F.R. §§ 3.307, 3.309, 3.312.


ORDER

Service connection for the cause of the Veteran's death is granted.  



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


